PER CURIAM.
Appellants, City of Atlantic Beach and ITT Hartford (“Hartford”), appeal an order of the Judge of Compensation Claims (“JCC”) determining that the claimant, Clifford Martin Stewart, sustained an injury to his right knee in an accident on March 31, 1981, for which Hartford was the responsible carrier and was required to provide medical benefits, and that the claimant sustained an injury to his left knee in an accident on June 20,1983, for which Insurance Servicing & Adjusting Company (“ISAC”) was the responsible carrier and was required to provide medical benefits. City of Atlantic Beach and ISAC have filed a cross-appeal. Having reviewed the record, we find that Hartford and ISAC defended the claims on the ground that there was no causal relationship between the claimant’s injuries and the alleged accidents, and that this issue was tried and adjudicated by the JCC. We find no evidence that the claimant injured his right knee in an accident on March 31, 1981, or that claimant injured his left knee in an accident on June 20, 1983. Accordingly, the order of the JCC is reversed.
BARFIELD, KAHN and DAVIS, JJ., concur.